        Case 1:18-cv-10889-DLC Document 33 Filed 01/09/19 Page 1 of 30



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF NEW YORK

ABEONA THERAPEUTICS, INC., )
                           )
            Plaintiff,     )
                           )
            v.             )        Case No. 1:18-cv-10889-DLC
                           )
EB RESEARCH PARTNERSHIP, )
INC., AND EPIDERMOLYSIS    )
BULLOSA MEDICAL RESEARCH)
FOUNDATION,                )
                           )
            Defendants.    )
                           )

              PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION
               TO STAY OR DISMISS IN FAVOR OF ARBITRATION


                                          Jordan D. Hershman (NY ID 2207660)
                                          David I. Miller (NY ID 2959369)
                                          MORGAN, LEWIS & BOCKIUS, LLP
                                          101 Park Avenue
                                          New York, NY 10178-0060
                                          Tel.: 212-309-6000
                                          Fax: 212-309-6001
                                          jordan.hershman@morganlewis.com
                                          david.miller@morganlewis.com
                                          Michael D. Blanchard (SDNY MB 0727)
                                          A. Lauren Carpenter (pro hac vice pending)
                                          Christopher M. Wasil (SDNY CW 1017)
                                          MORGAN, LEWIS & BOCKIUS, LLP
                                          One Federal Street
                                          Boston, MA 02110
                                          Tel.: 617-951-8061
                                          Fax: 617-951-7701
                                          michael.blanchard@morganlewis.com
                                          lauren.carpenter@morganlewis.com
                                          christopher.wasil@morganlewis.com

Dated: January 9, 2019                    Attorneys for Plaintiff
             Case 1:18-cv-10889-DLC Document 33 Filed 01/09/19 Page 2 of 30


                                                   TABLE OF CONTENTS

                                                                                                                                       Page


PRELIMINARY STATEMENT ................................................................................................... 1
FACTS AND BACKGROUND .................................................................................................... 4
          A.         The Parties ............................................................................................................. 4
          B.         Defendants Tell Abeona They Have The
                     Contractual Right To License The EB-101 Technology. ...................................... 4
          C.         Every Draft Of The Parties’ Proposed
                     Agreements Regarding the Technology Included
                     Defendants’ Express Representation That They Had The
                     “Contractual Right” To Direct The Licensing Of The EB-101 Technology. ........ 5
          D.         The Executed Agreement Represented That
                     Defendants Had The “Contractual Right” To License The
                     EB-101 Technology, And Imposed No Other Obligations On Defendants........... 6
          E.         Abeona Issues Millions Of Dollars’ Worth Of
                     Stock To Defendants In Accordance With the Agreement. ................................... 7
          F.         Stanford Informs Abeona And EBRP That
                     Defendants Have No Contractual Rights In The EB-101
                     Technology, And EBRP Acknowledges That Fact In Writing. ............................. 8
          G.         EBRP Commences The Arbitration. ...................................................................... 8
ARGUMENT ................................................................................................................................. 9
I.        THE COURT, NOT THE ARBITRATOR, MUST DETERMINE WHETHER
          THE AGREEMENT IS VOID AB INITIO FOR LACK OF CONSIDERATION........... 9
II.       ABEONA HAS PLAUSIBLY PLED THAT THE
          AGREEMENT IS VOID AB INITIO FOR LACK OF CONSIDERATION. ................ 14
          A.         The Complaint Sufficiently Pleads That
                     Defendants Did Not Have The “Contractual Rights” In
                     The Technology That Abeona Alleges Was The Basis Of The Agreement. ....... 15
          B.         Defendants’ Arguments That There Was Consideration Cannot Be
                     Decided On A Rule 12(b)(6) Motion And Fail As A Matter Of Law. ................ 17
                     1.         Defendants’ Pre-Agreement Funding Of
                                Research At Stanford Cannot Constitute
                                Consideration For The Agreement As A Matter Of Law. ....................... 17
                     2.         Recitals Cannot Supply The Missing Consideration. .............................. 18
                     3.         Defendants Have Not Established As A Matter Of
                                Law That The Parties Intended Ancillary Provisions Of The
                                Agreement To Be The Consideration For Abeona’s Issuance Of Stock. 19
CONCLUSION ............................................................................................................................ 24

                                                                      -i-
            Case 1:18-cv-10889-DLC Document 33 Filed 01/09/19 Page 3 of 30



                                               TABLE OF AUTHORITIES

                                                                                                                               Page(s)

Cases

Adams v. Suozzi,
   433 F.3d 220 (2d Cir. 2005).....................................................................................................11

Aretakis v. Caesars Entm’t,
   No. 16 Civ. 8751 (KPF), 2018 WL 1069450 (S.D.N.Y. Feb. 23, 2018) ...................................9

Bassett v. Electronic Arts, Inc.,
   93 F. Supp. 3d 95 (E.D.N.Y. 2015) ...................................................................................22, 23

Bazzano v. L’Oreal, S.A.,
   No. 93-CV-7121 (SHS), 1996 WL 254873 (S.D.N.Y. May 14, 1996) ...................................13

Bell Atl. Corp. v. Twombly,
    550 U.S. 544 (2007) .................................................................................................................14

Buckeye Check Cashing, Inc. v. Cardegna,
   546 U.S. 440 (2006) .................................................................................................................12

Clearview Concrete Prods. Corp. v. S. Charles Gherardi, Inc.,
   88 A.D.2d 461, 453 N.Y.S.2d 750 (2d Dep’t 1982) ................................................................13

Coleman v. System Dialing LLC,
   No. 15-cv-3868 (DLC), 2016 WL 3387748 (S.D.N.Y. June 17, 2016) .......................... passim

Curry v. Volt Information Sciences, Inc.,
   No. 07-cv-7158, 2008 WL 719214 (S.D.N.Y. Mar. 18, 2008) ..........................................11, 12

Curtis Properties Corp. v. Greif Cos.,
   212 A.D.2d 259, 628 N.Y.S.2d 628 (1st Dep’t 1995) .............................................................19

Day v. Fortune Hi-Tech Mktg., Inc.,
   536 F. App’x 600 (6th Cir. 2013) ............................................................................................11

Dedon GmbH v. Janus et Cie,
   411 F. App’x 361 (2d Cir. 2011) ...................................................................................1, 10, 11

DiBlasio v. Novello,
   344 F.3d 292 (2d Cir. 2003).....................................................................................................17

Ferguson v. Lion Holdings, Inc.,
   312 F. Supp. 2d 484 (S.D.N.Y. 2004)......................................................................................13




                                                                     i
            Case 1:18-cv-10889-DLC Document 33 Filed 01/09/19 Page 4 of 30



Fire Ins. Ass’n v. Wickham,
    141 U.S. 564 (1891) .......................................................................................................2, 15, 20

Gottex Indus., Inc. v. Menczel,
   No. 93 Civ. 6150 (CSH), 1995 WL 412419 (S.D.N.Y. July 12, 1995) .............................15, 21

Granite Rock Co. v. Int’l Bhd. of Teamsters,
   561 U.S. 287 (2010) ......................................................................................................... passim

Henry Schein, Inc. v. Archer & White Sales, Inc.,
   slip op., No. 17-1272 (U.S. Jan. 8, 2019) ................................................................................10

Impact Media Enterprises, LLC v. Fanfare Media Works, Inc.,
   No. 05-cv-2152-GET, 2007 WL 9701278 (N.D. Ga. Mar. 16, 2007) ...............................21, 22

Kopple v. Stonebrook Fund Management, LLC,
   18 A.D.3d 329, 794 N.Y.S.2d 648 (1st Dep’t 2005) ...............................................................22

Kopple v. Stonebrook Fund Mgmt., LLC,
   21 Misc.3d 1144(A), 2004 WL 5653914 (N.Y. Sup. Ct. July 12, 2004).................................22

Kuchinsky v. Curry,
   No. 09-cv-299, 2009 WL 1492225 (S.D.N.Y. May 28, 2009) ..........................................11, 12

Loft Rest. Assocs., Ltd. v. McDonagh,
    209 A.D.2d 483, 619 N.Y.S.2d 57 (2d Dep’t 1994) ................................................................18

NASDAQ OMX Grp., Inc. v. UBS Sec.,
  770 F.3d 1010 (2d Cir. 2014)...................................................................................................12

Oscar Schlegel Mfg. Co. v. Peter Cooper’s Glue Factory,
   231 N.Y. 459 (1921) ..................................................................................................................9

Reeves Entm’t Grp. v. LBS Comm’s Inc.,
   No. 91 Civ. 0534 (CSH), 1991 WL 135476 (S.D.N.Y. July 18, 1991) .........................9, 16, 19

Space Imaging Europe, Ltd. v. Space Imaging L.P.,
   38 F. Supp. 2d 326 (S.D.N.Y. 1999)....................................................................................2, 20

Sphere Drake Ins. Ltd. v. Clareon Nat’l Ins. Co.,
   263 F.3d 26 (2d Cir. 2001).......................................................................................................11

Structured Capital Sols., LLC v. Commerzbank AG,
    177 F. Supp. 3d 816 (S.D.N.Y. 2016)................................................................................18, 19

Turkish v. Kasenetz,
   27 F.3d 23 (2d Cir. 1994).........................................................................................................13




                                                                    ii
             Case 1:18-cv-10889-DLC Document 33 Filed 01/09/19 Page 5 of 30



UBS Securities LLC v. Voegeli,
  684 F. Supp. 2d 351 (S.D.N.Y. 2010), aff’d, 405 F. App’x 550 (2d Cir. 2011) ......................13

Umscheid v. Simnacher,
  106 A.D.2d 380, 482 N.Y.S.2d 295 (2d Dep’t 1984) ....................................................3, 15, 18

VRG Linhas Aereas S.A. v.
  MatlinPatterson Global Opportunities Partners II L.P.,
  717 F.3d 322 (2d Cir. 2013).....................................................................................................12

Other Authorities

Arbitrator Decide Unconscionability Challenges, 26 Ohio St. J. on Disp. Resol. 1,
   59-60 (2011)...............................................................................................................................9

22 N.Y. Jur. 2d Contracts § 64 (2018) .............................................................................................9

Restatement (Second) of Contracts § 214 ......................................................................................20




                                                                     iii
             Case 1:18-cv-10889-DLC Document 33 Filed 01/09/19 Page 6 of 30



                                       PRELIMINARY STATEMENT

           Plaintiff Abeona Therapeutics, Inc. (“Abeona”) respectfully submits this Opposition to

Defendants’ Motion to Stay or Dismiss in Favor of Arbitration (the “Motion”). The Motion

should be denied for two reasons.

           First, under controlling Second Circuit law interpreting the Supreme Court’s ruling in

Granite Rock,1 it is for the court, not the arbitrator, to decide whether a contract containing an

arbitration clause is void ab initio because it was not validly formed. This makes sense: if the

contract is void ab initio, so is the arbitration clause contained therein. Abeona made this point

during the first court appearance in this case, specifically citing to the Second Circuit’s ruling in

Dedon2 interpreting Granite Rock.3 Abeona also cited Dedon in its previously filed motion for

preliminary injunction.4

           Although on notice of that law, Defendants do not even cite, let alone attempt to

distinguish, Dedon or any other Second Circuit case applying Granite Rock. Nor do they cite

this Court’s own ruling in Coleman, which interprets and applies Granite Rock consistently with

Dedon in ruling that the court, not the arbitrator, must resolve the threshold issue of whether the

contract containing the arbitration clause was validly formed.5 Defendants’ homemade


1
    Granite Rock Co. v. Int’l Bhd. of Teamsters, 561 U.S. 287 (2010).
2
    Dedon GmbH v. Janus et Cie, 411 F. App’x 361 (2d Cir. 2011).
3
 See Transcript of December 6, 2018 conference at pp. 4–5 (informing Court that under Granite Rock, as interpreted
by the Second Circuit in Dedon, the issue whether a contract is void ab initio, as opposed to voidable, is one for the
court, not the arbitrator, to decide, and that Dedon makes clear that Granite Rock reaffirmed longstanding Second
Circuit law on that issue).
4
 Plaintiff’s Memorandum of Law in Support of Motion for Preliminary Injunction (Dkt. 15) at 16 (“Whether a
contract is void, and its arbitration provision therefore unenforceable, is a question for the court, not the arbitrator.
See Dedon GmbH v. Janus et Cie, 411 F. App’x at 363 (“where a party challenges the very existence of the contract
containing an arbitration clause, a court cannot compel arbitration without first resolving the issue of the contract's
existence”)).
5
 Coleman v. System Dialing LLC, No. 15-cv-3868 (DLC), 2016 WL 3387748, at *3 (S.D.N.Y. June 17, 2016)
(Cote, J.) (holding that “the Court,” not the arbitrator, “must decide the threshold issue of whether the [agreement]
was supported by consideration”). See infra at 11-12.
            Case 1:18-cv-10889-DLC Document 33 Filed 01/09/19 Page 7 of 30



arguments interpreting Granite Rock run directly counter to Second Circuit authority squarely on

point, which they fail to address. They cannot run away from the governing Second Circuit law,

and it forecloses their arguments.

        Second, Defendants’ assertion that Abeona has not plausibly pled that the Agreement

lacked consideration is meritless. Their challenges to the Complaint’s allegations as to

consideration cannot be resolved in their favor on a motion to dismiss here.

        Abeona has more than plausibly pled that the parties intended Defendants’ commitment

to exercise in Abeona’s favor their purported contract rights respecting the EB-101 technology to

constitute the consideration tendered in exchange for Abeona’s issuance to Defendants of

millions of dollars in stock. Under long-settled law, this intent is dispositive: “[N]othing is

consideration that is not regarded as such by both parties.”6 And, as Abeona has pled, because

Defendants never possessed those contract rights (see Complaint (“Cmpl.”) at ¶¶35, 42, 76, 84,

91), they provided no consideration, rendering the Agreement void ab initio. Notwithstanding

Defendants’ disagreement with the Complaint’s core allegations regarding the parties’ intent,7

Defendants gain no purchase on a motion to dismiss by disputing the Complaint’s allegations.

The factual issues at the core of their consideration arguments cannot be resolved under Rule

12(b)(6).

        Defendants are also mistaken in claiming that anything they did before they entered into

the Agreement—and particularly, their prior funding of research at Stanford University—could

serve as consideration for the Agreement: it is well established that “past consideration” is no




6
 Fire Ins. Ass’n v. Wickham, 141 U.S. 564, 579 (1891); Space Imaging Europe, Ltd. v. Space Imaging L.P., 38 F.
Supp. 2d 326, 337 n.2 (S.D.N.Y. 1999).
7
  See Motion at 8 (arguing that the Complaint is based upon “an unsupportable simplification” of the Agreement);
id. at 9 (arguing that the Agreement’s purpose was not “as narrow as Plaintiff suggests”).



                                                        2
         Case 1:18-cv-10889-DLC Document 33 Filed 01/09/19 Page 8 of 30



consideration at all. See Umscheid v. Simnacher, 106 A.D.2d 380, 482 N.Y.S.2d 295, 297 (2d

Dep’t 1984). Defendants also get nowhere arguing that contractual recitals, such as recitals of

the parties’ intent to be bound or of the sufficiency of the consideration, can substitute for actual

consideration: the law is decidedly to the contrary.

       Further, there is no merit in Defendants’ argument that certain ancillary provisions of the

Agreement, such as the arbitration provision, the confidentiality provision, or provisions relating

to the publication of research results—which never would have existed but for Defendants’

bedrock commitment to exercise their purported contract rights in Abeona’s favor—can

somehow breathe life into the Agreement. Indeed, Defendants offer no support for the

contention that the parties intended any such ancillary contract provisions to serve as

consideration for Abeona’s promise to issue to Defendants millions of dollars’ worth of stock.

Nor have Defendants posited any plausible explanation for why Abeona would have committed

to pay them anything in exchange for such ancillary contract provisions, if Defendants did not

purportedly possess the contract rights that the Agreement recites they held, and that they

repeatedly claimed to have held. Obviously, the contention that either Abeona or any other

commercially reasonable party would ever have done so is patently absurd. In any event, the

factual question of whether the parties did so intend, and whether they did form a meeting of the

minds on that issue, is not resolvable on a motion to dismiss.

       Finally, there is a fundamental fact at the heart of this case that is not in dispute, and that

should not be overlooked: Defendant EBRP admitted in its Demand for Arbitration that

Defendants never possessed the contract rights that were the basis for Abeona’s contractual

commitment to pay them millions of dollars in stock. Cmpl. at ¶84. Defendants have not

suggested to this Court any credible explanation for why Abeona would have agreed to pay




                                                  3
         Case 1:18-cv-10889-DLC Document 33 Filed 01/09/19 Page 9 of 30



anything to them, in connection with Abeona’s licensing of technology from Stanford, absent

their possession of those contract rights. Again, particularly in view of this critical undisputed

fact regarding the formation of this contract, the issue whether the parties ever formed a contract

here involves the resolution of disputed facts, which cannot be done under Rule 12(b)(6).

        Accordingly, Defendants’ Motion to Dismiss should be denied, and Abeona should not

be required to arbitrate this dispute.

                                  FACTS AND BACKGROUND

A.      The Parties

        Abeona is a clinical-stage biotechnology company developing novel biotechnology

therapies for rare genetic diseases. Cmpl. ¶16. Defendants are non-profit charitable entities that

fund research directed at the treatment of epidermolysis bullosa (EB), a rare genetic skin

condition. Id. ¶¶14, 48.

B.      Defendants Tell Abeona They Have The
        Contractual Right To License The EB-101 Technology.

        In discussions in the fall of 2015, EBRP told Abeona that EBRP used a “venture

philanthropy” model, under which EBRP agreed to fund research into a potential treatment for

EB, in exchange for obtaining from the educational institution that performed such research the

contractual right to direct to which company or companies the intellectual property involved in

that research would be licensed. Id. at ¶24. EBRP also told Abeona that EBRP had funded

research at Stanford on the EB-101 technology, and that it had the contractual right to direct that

technology to a licensee of its choosing. Id. at ¶27. EBRP hoped to secure a financial return for

its purported contractual rights. Id. To the extent that Defendants argue that, under their

“venture philanthropy” model, their mere funding of research at an academic institution gives

rise to any legal obligation for anyone subsequently to pay to them anything in connection with



                                                 4
        Case 1:18-cv-10889-DLC Document 33 Filed 01/09/19 Page 10 of 30



the research they fund, that contention is at odds with the allegations in the Complaint (and with

reality). Compare Cmpl. at ¶21 (Abeona not obligated to compensate EBRP for licensing

intellectual property from the University of Minnesota because, even though EBRP had provided

research funding to that institution, “EBRP did not have any contractual rights respecting the

intellectual property that Abeona was licensing from the University of Minnesota”) with Motion

at 2 (describing “the obligations” that supposedly arose merely from Defendants’ funding of

research at an academic institution).

C.     Every Draft Of The Parties’ Proposed
       Agreements Regarding the Technology Included
       Defendants’ Express Representation That They Had The
       “Contractual Right” To Direct The Licensing Of The EB-101 Technology.

       Abeona was interested in obtaining the right to develop EB-101 and EB-201 technology

to treat EB, and it began negotiating a business arrangement with EBRP, solely based on EBRP’s

representations that it had the contractual right to direct the licensing of that technology at

Stanford. Id. at ¶28. Abeona and EBRP initially considered an arrangement under which

Abeona would create a subsidiary of which EBRP would own one-third of the stock. Id. at ¶29.

But they ultimately agreed to bring the EB-101 and EB-201 product candidates into Abeona by

an agreement that EBRP would direct the technology rights to Abeona under a license agreement

with Stanford in exchange for EBRP receiving stock that Abeona would issue. Id. at ¶31. Each

of the many draft agreements they exchanged included—prominently on its first page—the

representation that EBRP has the “contractual right to license” the EB-101 technology from

Stanford. Id. at ¶¶32-34, 38, 39, 44. During negotiations, EBRP also repeatedly asserted the

rights to the technology, stating, variously, that “you [Abeona] have our best IP,” that

“EBRP/EBMRF are co-owners and funders in this project,” and that “EBRP/EBMRF co-own




                                                  5
            Case 1:18-cv-10889-DLC Document 33 Filed 01/09/19 Page 11 of 30



IP.”8 Id. at ¶¶41, 45, 48.

           Defendants’ arguments about whether Abeona should have believed their representations

distort the allegations of the Complaint, are not relevant to the issue of consideration, and, in any

event, are not resolvable on a motion to dismiss. Motion at 12. The Complaint makes clear that

Abeona knew that Stanford had the rights respecting the licensing of the technology, but, based

on Defendants’ repeated representations, believed that Defendants held contract rights to that

technology as well, such that Stanford could not license it to anyone without Defendants’

consent. See, e.g., Compl. at ¶27 (EBRP’s Alex Silver represented to Abeona that “EBRP, as the

funding source for the Stanford research, had the contractual right to direct that EB-101

technology to a licensee of its choosing.”).

D.         The Executed Agreement Represented That
           Defendants Had The “Contractual Right” To License The
           EB-101 Technology, And Imposed No Other Obligations On Defendants.

           In July 2016, Abeona, EBRP, and EBMRF signed a written document titled

“Agreement.” Id. at ¶51 (the “Agreement”). The Agreement provides that EBRP and EBMRF

have the “contractual right to license” the EB-101 technology; as it states:

           EBRP and EBMRF have the contractual right to license from The Board of
           Trustees of the Leland Stanford Junior University (‘Stanford’) EB-101 (LZRSE-
           Col7A1 Engineered Autologous Epidermal Sheets (LEAES)), and wishes to have
           Abeona exercise such rights and enter into a license with Stanford for such
           technology in the form of license agreement attached to this Agreement as
           Attachment 6, and perform preclinical development and perform clinical trials of
           a gene therapy treatment for Epidermolysis Bullosa based upon such in-licensed
           technology.

Id. at ¶52. The Agreement also provides:

           Abeona shall also enter into a license with Stanford for the AAV-based gene
           therapy EB-201 (AAV DJ COL7A1) technology in the form of the license
           agreement attached to this Agreement as Attachment 7, and Abeona shall perform

8
    Throughout this opposition, emphasis is added unless otherwise noted.



                                                          6
         Case 1:18-cv-10889-DLC Document 33 Filed 01/09/19 Page 12 of 30



        preclinical development and perform clinical trials of a gene therapy treatment for
        Epidermolysis Bullosa based upon such in-licensed technology.

Id. at ¶53. The Agreement purported to impose numerous and weighty obligations on Abeona

with respect to the development of the technology. Id. at ¶56. It required Abeona to give EBRP,

under certain circumstances, a license to the products that Abeona might develop. Id. at ¶58. It

also provided that, within 10 days after the Agreement’s Effective Date, Abeona would issue

500,000 unregistered shares of Abeona common stock to each of EBRP and EBMRF. Id. at ¶60.

        Abeona agreed to compensate Defendants in connection with the licenses it obtained

from Stanford only because Defendants represented that they: (1) had a contract right to direct to

whom the intellectual property would be licensed; and (2) would grant their consent to Abeona

licensing the research only in exchange for obtaining compensation from Abeona. Id. at ¶55.

Never before had Abeona paid to any entity, other than the owner of the intellectual property

being licensed, any consideration in connection with the licensing of such intellectual property.

Id. at ¶54.

E.      Abeona Issues Millions Of Dollars’ Worth Of Stock
        To Defendants In Accordance With the Agreement.

        Abeona entered into license agreements with Stanford for the EB-101 and EB-201

technology effective August 3, 2016. Id. at ¶66. In accordance with the Agreement, Abeona

issued 500,000 shares of common stock to EBRP and 500,000 shares to EBMRF on or about

August 3, 2016. Id. at ¶64. At that time, one million shares of Abeona common stock had a

market value of nearly $3.4 million; as of November 19, 2018, the market value was over $7.5

million. Id. at ¶65. The shares were subject to restrictions that would lapse at different times.

Id. at ¶¶60, 62, 63.




                                                 7
        Case 1:18-cv-10889-DLC Document 33 Filed 01/09/19 Page 13 of 30



F.     Stanford Informs Abeona And EBRP That Defendants Have No Contractual
       Rights In The EB-101 Technology, And EBRP Acknowledges That Fact In Writing.

       In late 2017, Stanford informed EBRP that, contrary to Abeona’s public disclosures,

EBRP and EBMRF did not have contractual rights in the EB-101 technology nor the right to

direct the technology, and that they never did. Id. at ¶74. In an email to Stanford dated October

11, 2017, EBRP’s founder Alex Silver acknowledged that Defendants did not have contractual

rights in the EB-101 technology. Id. at ¶76. Notwithstanding that admission, Defendants asked

Abeona to remove the restrictions from the shares Abeona had issued to them under the

Agreement, and also that it issue additional shares to them. Id. at ¶77. Abeona refused to do so,

and stated that Defendants’ asserted right to direct the licensing of the technology “was the sole

reason that Abeona entered into the Agreement and agreed to transfer to the charities many

millions of dollars’ worth of Abeona common stock.” Id. at ¶82.

G.     EBRP Commences The Arbitration.

       On October 22, 2018, EBRP’s counsel sent Abeona a Request for Arbitration invoking

§12.2 of the Agreement, which provides that “disputes arising in whole or in part under or in

connection with the Agreement between [Defendant] and [Abeona] be referred to arbitration

pursuant to the Rules” of the International Institute for Conflict Prevention and Resolution

(CPR). Id. at ¶83. In the Request for Arbitration, EBRP again admitted that it “did not hold an

option and/or license to the EB-101 and EB-201 intellectual property….” Id. at ¶84. Thus,

EBRP has unequivocally admitted that Defendants never had the contractual right to direct to

Abeona the licensing of the EB-101 intellectual property, which was the only consideration they

purported to provide to Abeona in exchange for receiving millions of dollars in Abeona stock.




                                                 8
         Case 1:18-cv-10889-DLC Document 33 Filed 01/09/19 Page 14 of 30



                                                ARGUMENT

I.      THE COURT, NOT THE ARBITRATOR, MUST DETERMINE WHETHER
        THE AGREEMENT IS VOID AB INITIO FOR LACK OF CONSIDERATION.

        Defendants do not and cannot deny that an argument that a contract was void ab initio for

lack of consideration challenges the very existence of the contract. Indeed, it is a matter of

hornbook law that a contract that lacks consideration was never a binding contract:

        All contracts must be supported by consideration. The presence of consideration
        is a fundamental requisite or necessary ingredient to a binding contract. A
        contract that does not require performance by each party is unenforceable for lack
        of consideration. Stated differently, consideration is an essential element of a
        simple contract and is generally necessary to its validity.

22 N.Y. Jur. 2d Contracts § 64 (2018).9 And where, as here, an arbitration provision is claimed

to be void because the contract in which it is contained never came into existence, controlling

United States Supreme Court and Second Circuit precedents require the Court, not the arbitrator,

to determine the issue of contract formation. As the court held in Granite Rock:

        [C]ourts should order arbitration of a dispute only where the court is satisfied that
        neither the formation of the parties’ arbitration agreement nor (absent a valid
        provision specifically committing such disputes to an arbitrator) its enforceability
        or applicability to the dispute is in issue.

561 U.S. at 299 (italics in original; bolding added.) This language not only mandates that courts

must determine whether a contract ever came into being, it indicates that any delegation clause

that purports to vest such authority in the arbitrator has no effect. See, e.g., Karen Halverson

Cross, Letting the Arbitrator Decide Unconscionability Challenges, 26 Ohio St. J. on Disp.



9
 See also, e.g., Oscar Schlegel Mfg. Co. v. Peter Cooper’s Glue Factory, 231 N.Y. 459, 461 (1921) (holding that
contract never came into existence because the defendant had not promised anything as consideration); Aretakis v.
Caesars Entm’t, No. 16 Civ. 8751 (KPF), 2018 WL 1069450, at *7 (S.D.N.Y. Feb. 23, 2018) (contract void where
offer was not supported by valid consideration); Reeves Entm’t Grp. v. LBS Comm’s Inc., No. 91 Civ. 0534 (CSH),
1991 WL 135476, at *6 (S.D.N.Y. July 18, 1991) (holding contract void for lack of consideration and observing:
“[c]onsideration may be found if ‘something is promised, done, forborne or suffered by the party to whom the
promise is made as consideration for the promise made to him.’”) (quoting Hamer v. Sidway, 124 N.Y. 538, 545
(1891)).



                                                        9
          Case 1:18-cv-10889-DLC Document 33 Filed 01/09/19 Page 15 of 30



Resol. 1, 59-60 (2011) (language in Granite Rock suggests that “a delegation clause that purports

to vest in the arbitrator exclusive authority to determine a contract’s formation would be

invalid”).10

         Defendants are therefore wrong in claiming that the arbitrator must decide Abeona’s

challenge to the formation of the Agreement, and in suggesting that the delegation provision in

the CPR Rules requires such a result. Defendants ignore controlling Second Circuit precedents

in claiming that Granite Rock’s holding is limited to “the narrow question of when (not whether)

the CBA that contains the parties’ arbitration clause was ratified.” Motion at 8 (emphasis in

original). The arguments that they have advanced are foreclosed by that controlling Second

Circuit authority.

         The Second Circuit’s ruling in Dedon—which Abeona previously cited to this Court—

could not be any clearer on this point. There, the Second Circuit stressed: “Granite Rock

reconfirms this circuit’s well-established precedent that where a party challenges the very

existence of the contract containing an arbitration clause, a court cannot compel arbitration

without first resolving the issue of the contract’s existence.” 411 F. App’x at 363. Dedon’s

absolute language—“cannot” compel “without”—refutes Defendants’ argument that an arbitrator

must decide a contract formation dispute, and also negates their suggestion that a delegation

clause could authorize an arbitrator to determine such disputes. See Motion at 8 n.2.




10
   Indeed, the Supreme Court very recently confirmed yet again that “before referring a dispute to an arbitrator, the
court determines whether a valid arbitration agreement exists.” Henry Schein, Inc. v. Archer & White Sales, Inc.,
slip op. at 6, No. 17-1272 (U.S. Jan. 8, 2019). Other than reaffirming this well-established principle, Schein has
little application to the instant case because it addresses issues that are not present here, and particularly, a legal
principle under which some Circuit Courts of Appeal had allowed courts to determine threshold issues of
arbitrability if the courts deemed “wholly groundless” the argument that was proposed for arbitrability. Slip op. at 3,
4, 8. The Second Circuit has never adopted the “wholly groundless” exception and Abeona has not asserted such an
exception here.



                                                         10
         Case 1:18-cv-10889-DLC Document 33 Filed 01/09/19 Page 16 of 30



        Leaving no doubt about just how clear cut Second Circuit law is on this issue, when

Dedon states that Granite Rock “reconfirms this circuit’s well-established precedent” on this

issue, it references and quotes the following prior cases: Sphere Drake Ins. Ltd. v. Clareon Nat’l

Ins. Co., 263 F.3d 26, 30 (2d Cir. 2001) (“If the making of the agreement to arbitrate is placed in

issue – as [the party resisting arbitration] attempts to do by alleging that the contracts never came

into existence – the court must set the issue for trial.”); Interocean Shipping Co. v. Nat’l

Shipping & Trading Corp., 462 F.2d 673, 676 (2d Cir. 1972) (“where the party resisting

arbitration denied the very existence of the agreement setting out the arbitration provision, the

district court could not compel arbitration without holding a trial on the issue of the contract’s

formation”). 411 F. App’x at 363. See also Adams v. Suozzi, 433 F.3d 220, 226 (2d Cir. 2005)

(“[i]f the contract embodying a purported arbitration agreement never existed [because a

condition precedent never occurred], the arbitration agreement itself does not exist”) (citing

Specht v. Netscape Commc’ns Corp., 306 F.3d 17, 26 (2d Cir. 2002)). Dedon and longstanding

prior Second Circuit law bar the arguments that Defendants have advanced on this central issue.

        Apart from ignoring all of this Second Circuit law directly on point, Defendants also

ignore this Court’s own ruling in Coleman, applying Granite Rock. Indeed, in Coleman this

Court addressed the very issue presented by Defendants’ motion here, holding that Granite Rock

required the court, not the arbitrator, to decide whether the contract is void for lack of

consideration. Coleman, 2016 WL 3387748, at *3 (“Absent consideration, no contract is

formed. Accordingly, the Court must decide the threshold issue of whether the [agreement] was

supported by consideration”);11 see also Day v. Fortune Hi-Tech Mktg., Inc., 536 F. App’x 600,


11
  Defendants’ reliance on Curry v. Volt Information Sciences, Inc., No. 07-cv-7158, 2008 WL 719214 (S.D.N.Y.
Mar. 18, 2008), to argue that the arbitrator may decide contract formation issues, is misplaced, because that case
predated both Granite Rock and Coleman. Motion at 6. Indeed, in Coleman, this Court explicitly recognized that its
pre-Granite Rock decision in Kuchinsky v. Curry, No. 09-cv-299, 2009 WL 1492225, at *3 (S.D.N.Y. May 28,


                                                       11
          Case 1:18-cv-10889-DLC Document 33 Filed 01/09/19 Page 17 of 30



603 (6th Cir. 2013) (affirming denial of motion to confirm arbitration, stating: “Because the

contract lacked consideration, the entire contract, including the arbitration clause, is void and

unenforceable”).

         Defendants err in arguing that Buckeye Check Cashing, Inc. v. Cardegna, 546 U.S. 440

(2006), authorizes arbitrators to decide any challenge to an agreement “as a whole.” Motion at 8.

They ignore the fact that Buckeye expressly declined to decide whether a court or arbitrator must

decide the sort of challenge to the agreement “as a whole” that Abeona has raised here: that no

contract was ever formed because consideration, an essential element to contract formation, was

lacking. As Buckeye states, “[t]he issue of the contract’s validity [due to a claim of usury] is

different from the issue whether any agreement between the alleged obligor and obligee was ever

concluded. Our opinion today addresses only the former….” Id. at 444 n.1. Granite Rock,

which was decided after Buckeye, decided the question that Buckeye had reserved—who must

determine the issue of whether any agreement ever existed—and it gave that job unequivocally

to the courts. Thus, Granite Rock, not Buckeye, controls the issue of whether the contract “as a

whole” is void due to lack of consideration, and it requires the court to determine that question.12


2009), which held that the arbitrator must decide whether there was consideration for the contract, no longer
controlled. See Coleman, 2016 WL 3398849, at *3 (“Kuchinsky, however, predates the Supreme Court’s decision in
Granite Rock Co., which clarified that a court must resolve issues relating to the ‘formation of a contract.’”). Curry
is inapplicable for the same reason.
12
   Even absent Granite Rock, the Agreement could not justify allowing the CPR to determine whether the
Agreement was void ab initio because it does not “clearly and unmistakably” delegate that issue to the CPR (an
issue that Defendants have waived in any event by failing to brief it in the Motion). See VRG Linhas Aereas S.A. v.
MatlinPatterson Global Opportunities Partners II L.P., 717 F.3d 322, 325 n.2 (2d Cir. 2013) (“The more basic
issue, however, of whether the parties agreed to arbitrate in the first place is one only a court can answer, since in the
absence of any arbitration agreement at all, questions of arbitrability could hardly have been clearly and
unmistakably given over to an arbitrator.”) (internal quotation marks omitted). And when contract language “at
least arguably” carves out a claim from arbitration, the court rather than the arbitrator must decide its arbitrability.
NASDAQ OMX Grp., Inc. v. UBS Sec., 770 F.3d 1010, 1031-32 (2d Cir. 2014). The arbitration clause in the
Agreement here is not only “arguably,” but obviously, ambiguous as to whether the parties intended to delegate
issues of contract formation to the CPR. Section 12.2(a) of the Agreement provides for arbitration of claims arising
under the Agreement “[e]xcept with respect to actions covered by Section 12.2(b),” and §12.2(b), in turn, provides
that “[n]othing in this Section 12.2 will prevent a party from resorting to judicial proceedings if: (i) interim relief
from a court is necessary to prevent serious and irreparable injury to such party….” It is well established that a


                                                           12
          Case 1:18-cv-10889-DLC Document 33 Filed 01/09/19 Page 18 of 30



         There is also no merit in Defendants’ attempt to escape Granite Rock and Second Circuit

precedent by trying to reframe Abeona’s claim that the Agreement is void ab initio for lack of

consideration as an arbitrable “fraud-in-the-inducement” claim. Motion at 6. A fraud in the

inducement claim is entirely distinct from a claim that a contract is void ab initio: it is a tort

claim that seeks damages, including punitive damages, for detriment incurred in reliance on a

misrepresentation. See Turkish v. Kasenetz, 27 F.3d 23, 28 (2d Cir. 1994); Clearview Concrete

Prods. Corp. v. S. Charles Gherardi, Inc., 88 A.D.2d 461, 453 N.Y.S.2d 750, 754 (2d Dep’t

1982). And unlike a contract that never came into effect because an essential element to contract

formation, such as consideration, was lacking, “[a] contract procured by fraud is not void, but

voidable”; that is, the wronged party may choose to affirm or disaffirm it. Ferguson v. Lion

Holdings, Inc., 312 F. Supp. 2d 484, 498 (S.D.N.Y. 2004); see also Bazzano v. L’Oreal, S.A.,

No. 93-CV-7121 (SHS), 1996 WL 254873, at *3 (S.D.N.Y. May 14, 1996) (“[i]t is well-settled

in New York that where a party is fraudulently induced to enter into a contract, the contract is

voidable at the instance of the defrauded party”).

         Whether Abeona has grounds to do so or not—and Defendants appear to concede it

does—Abeona has not pled a claim for fraud in the inducement. That is not the basis on which it

has sought to enjoin the conduct of the arbitration. Rather, Abeona has pled a claim seeking a

declaratory judgment that the Agreement is void ab initio for lack of consideration. Under

controlling Second Circuit law, which this Court applied in Coleman, it is for the Court, not the

arbitrator, to adjudicate that claim.


party suffers irreparable injury from being forced to arbitrate an issue that is not arbitrable, and such injury supports
injunctive relief to prevent such a result. See UBS Securities LLC v. Voegeli, 684 F. Supp. 2d 351, 354 (S.D.N.Y.
2010), aff’d, 405 F. App’x 550 (2d Cir. 2011). The plain language of the Agreement therefore indicates that the
parties intended the Court, not the arbitrator, to determine matters that may cause a party irreparable harm, such as
whether the party is being required to arbitrate non-arbitrable claims. As such, the Agreement cannot be deemed to
“clearly and unmistakably” indicate the parties’ intent to delegate issues of arbitrability to the CPR.



                                                           13
           Case 1:18-cv-10889-DLC Document 33 Filed 01/09/19 Page 19 of 30



II.    ABEONA HAS PLAUSIBLY PLED THAT THE
       AGREEMENT IS VOID AB INITIO FOR LACK OF CONSIDERATION.

       In their Motion, Defendants also contend that Abeona’s Complaint does not state a claim

upon which relief may be granted. Under well-settled law, however, the Complaint will

withstand Defendants’ Motion if it pleads “enough facts to state a claim to relief that is plausible

on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). The Complaint does just

that: it alleges that the sole basis for Abeona’s agreement to issue stock to the Defendants—i.e.,

the bargained-for exchange that induced Abeona’s promise—was Defendants’ “contractual

right” to direct the licensing of the EB-101 technology. See, e.g., Cmpl. ¶¶2, 92. And Abeona

has more than plausibly alleged that this consideration does not exist—indeed, Defendants have

unequivocally admitted that they did not have the contractual rights that they offered to induce

Abeona’s performance. The Complaint therefore states a claim upon which relief may be

granted.

       Defendants’ contentions to the contrary do more to undermine their arguments than

support them. As explained by Defendants, their “venture philanthropy model” takes the form of

a triangle, the three “sides” of which are: (1) Defendants provide funding to a university for EB

research and inventions (a transaction to which Abeona is not a party); (2) the university licenses

the resulting research and inventions to a for-profit company (which happened here in a contract

between Stanford and Abeona, not Defendants); and (3) the for-profit company issues stock to

Defendants. See Motion at 2. As noted above, because Defendants’ arguments on this point run

counter to the allegations of the Complaint, they have no weight on a motion to dismiss. See

supra pp. 4-5. There is no allegation in the Complaint that, merely as a result of their funding of

research at a university, Defendants succeed to a right to be issued stock from a for-profit

company to which a university licenses technology arising from such research. Putting that issue



                                                 14
        Case 1:18-cv-10889-DLC Document 33 Filed 01/09/19 Page 20 of 30



aside, Defendants’ argument highlights several flaws in their motion.

       First, even if Defendants’ arguments were taken at face value, they fail because “past

consideration” does not constitute any consideration, as a matter of law. See Umscheid, 482

N.Y.S.2d at 297. Defendants are contending that their prior funding of research at Stanford

constitutes consideration for Abeona’s agreement, years later, to pay to them millions of dollars

in stock. Second, Defendants’ argument that a mere recital in the Agreement of the sufficiency

of consideration is enough to save the contract is simply contrary to law. Third, noticeably

absent from Defendants’ triangular theory of a contract are any claims that confidentiality

provisions, arbitration provisions, or provisions concerning publications about research results

somehow serve as the consideration in exchange for which they are paid. Because “nothing is

consideration that is not regarded as such by both parties” (Wickham, 141 U.S. at 579), the

otherwise void Agreement is not saved by its mere inclusion of ancillary provisions. They were

not any part of the consideration in exchange for which Abeona agreed to issue to Defendants

millions of dollars in stock. While the notion that Abeona intended to make that vast payment to

Defendants in exchange for these ancillary contract provisions is beyond far-fetched, it is also a

factual dispute that cannot be resolved on this motion. See, e.g., Gottex Indus., Inc. v. Menczel,

No. 93 Civ. 6150 (CSH), 1995 WL 412419, *3 (S.D.N.Y. July 12, 1995) (denying plaintiff’s

motion for summary judgment to enforce promissory note as against defendant’s claim of lack of

consideration where it was “not clear” that plaintiff’s promise to abstain from bringing civil

action against defendant “was made in consideration of [defendant’s] payment”).

       A.      The Complaint Sufficiently Pleads That
               Defendants Did Not Have The “Contractual Rights” In
               The Technology That Abeona Alleges Was The Basis Of The Agreement.

       Contrary to Defendants’ assertion, Abeona has plausibly pled that the Agreement lacked

consideration. Abeona has plausibly pled that Abeona agreed to compensate Defendants in


                                                15
          Case 1:18-cv-10889-DLC Document 33 Filed 01/09/19 Page 21 of 30



connection with licensing the technology from Stanford only because Defendants represented

they had a contractual right to direct to whom the intellectual property would be licensed, and

that Defendants would grant their consent to Abeona licensing the technology only in exchange

for obtaining compensation from Abeona. See Cmpl. at ¶¶54, 55, 57, 61. Abeona has also

plausibly pled (indeed, Defendants unequivocally admit) that Defendants did not have the

contractual rights they claimed to have to license the technology. See id. at ¶¶35, 42, 76, 84, 91.

Thus, contrary to Defendants’ assertion, Abeona has plausibly pled that the parties intended

Defendants’ contractual rights in the technology to be the consideration for Abeona’s promises

to issue stock to Defendants, and, because that consideration never existed, a contract never

came into being. The Complaint states a claim upon which relief may be granted. See, e.g.,

Reeves, 1991 WL 135476, at *6 (contract was “void for lack of consideration” where the

plaintiff promised to forbear exercising an option it supposedly owned under a separate contract,

but the option had already expired).

         Defendants’ arguments to the contrary—i.e., that Abeona’s “only basis for asking the

Court to set aside the Agreement is the notion that Defendants technically lacked the ‘contractual

right to license’ EB-101,” and that it is “not plausible that [Abeona] was unaware that it needed

to contract with Stanford directly to receive a license to EB-101” (Motion at 12)—are based on a

distortion of the Complaint. Abeona never pled that it was unaware that it needed to enter into a

licensing agreement with Stanford, but rather pled that it believed, based on Defendants’

representations, that they possessed the contractual right to direct to whom Stanford would

license the technology.13 Moreover, any issue regarding the alleged plausibility of Abeona’s


13
  As alleged throughout the Complaint, the purported contractual right at issue is a right to direct to whom Stanford
may license the EB-101 technology. See, e.g., Cmpl. at ¶24 (under “venture philanthropy” model, EBRP
“obtain[ed] from the educational institution that performed such research the contractual right to direct to which
company or companies the intellectual property involved in that research would be licensed”); id. at ¶27 (Alex


                                                         16
          Case 1:18-cv-10889-DLC Document 33 Filed 01/09/19 Page 22 of 30



beliefs raises factual issues which cannot be resolved at this stage. See DiBlasio v. Novello, 344

F.3d 292, 304 (2d Cir. 2003) (“[A] disputed issue of fact . . . is inappropriate to consider in the

context of a Rule 12(b)(6) motion”). Abeona has more than plausibly alleged that the bargained-

for exchange which induced Abeona to issue stock to Defendants was Defendants’ promise to

exercise in Abeona’s favor purported contract rights they claimed to have had.

         B.       Defendants’ Arguments That There Was Consideration Cannot
                  Be Decided On A Rule 12(b)(6) Motion And Fail As A Matter Of Law.

         Defendants’ arguments directed at the merits of the case—i.e., claims that there was

consideration for the Agreement—all fail.

                  1.       Defendants’ Pre-Agreement Funding Of
                           Research At Stanford Cannot Constitute
                           Consideration For The Agreement As A Matter Of Law.

         Defendants are mistaken in claiming that the Agreement was supported by consideration

because Defendants provided funding to Stanford to support “the EB-101 inventions that

Stanford licensed to Abeona on August 3, 2016.” Motion at 11 (citing licensing agreement

between Abeona and Stanford). The Agreement does not purport to obligate Defendants to

provide such funding. While Defendants make this factual contention, which is improper on a

Motion to Dismiss, even the license agreement upon with they rely makes clear that Defendants

funded the research before the parties executed—or even negotiated—the Agreement. As that

agreement states—in the past tense—the referenced technology “was made in the course of



Silver of EBRP repeatedly represented to Mark Ahn and Steven Rouhandeh of Abeona that EBRP “had the
contractual right to direct that EB-101 technology to a licensee of its choosing”); id. at ¶28 (Abeona entered
negotiations “on the basis of EBRP’s representations that it had the contractual right to direct the licensing of that
technology at Stanford”); id. at ¶¶47–48 (prior to execution of the Agreement, Abeona’s counsel sought clarification
from EBRP as to which entity “ha[d] rights to direct” the EB-101 technology, to which Silver responded that
Defendants were “co-owners and funders” of the project); id. at ¶82 (Abeona’s counsel explained to EBRP’s counsel
that, prior to the execution of the Agreement and stock issuance, “EBRP repeatedly represented to Abeona personnel
that EBRP and EMBRF had the contractual right to dictate to whom Stanford would license the EB-101
technology”).



                                                         17
         Case 1:18-cv-10889-DLC Document 33 Filed 01/09/19 Page 23 of 30



research supported by the National Institutes of Health, the EB Medical Research Foundation

and the EB Research Partnership.” Motion at 2, 11 (emphasis altered).14 In other words,

Defendants had already provided Stanford with funding for the research before they entered into

the Agreement with Abeona.

        Under well-settled New York law, “past consideration is not consideration.” Umscheid,

482 N.Y.S.2d at 297. “A promise supported by past consideration is unenforceable”; “since the

detriment had already been incurred, it cannot be said to have been bargained for in exchange for

the promise.” Id. (internal quotation marks omitted). For that reason, the funding Defendants

provided to Stanford for the EB-101 technology “cannot be said to have been bargained for in

exchange for” Abeona’s issuance of stock to Defendants. Id. Moreover, Defendants do not even

attempt to explain how their funding of research at Stanford supposedly constitutes consideration

provided to Abeona, years after they funded the research at Stanford. For these reasons, this

argument does not support the grant of the Motion to Dismiss.

                 2.       Recitals Cannot Supply The Missing Consideration.

        Defendants are also mistaken in contending that the Agreement’s recitals of the parties’

“intent to be bound” supply the missing consideration. Motion at 9. Such recitals have no

talismanic significance, and “cannot be used to modify or create substantive rights not found in

the contract’s operative clauses.” Structured Capital Sols., LLC v. Commerzbank AG, 177 F.

Supp. 3d 816, 826 (S.D.N.Y. 2016) (internal quotation marks omitted). As the court held in


14
   Defendants attempt to obscure the ex-ante nature of their performance by claiming that they funded “EB research”
at Stanford “both before and after” the Agreement was signed. Motion at 2. Any allegation that Defendants funded
research related to the EB-101 technology after signing the Agreement is not found in the Complaint, the exhibits to
the Complaint, or even the documents submitted by Defendants with their Motion to Dismiss, and thus they cannot
be considered at this stage. And even if the Court could consider the allegation, such funding could not constitute
consideration for the Agreement because the Agreement does not purport to impose any obligation on Defendants to
provide such funding. See Loft Rest. Assocs., Ltd. v. McDonagh, 209 A.D.2d 483, 619 N.Y.S.2d 57, 58 (2d Dep’t
1994) (no contract formed where promise to forbear exercise of option “constituted nothing more than a gratuitous
and legally unenforceable promise which was unsupported by valid consideration”).



                                                        18
          Case 1:18-cv-10889-DLC Document 33 Filed 01/09/19 Page 24 of 30



Structured Capital, a contract’s “recital of consideration … does not preclude the parties from

disputing consideration and does not in itself give the promise any validity.” Id. See also

Reeves, 1991 WL 135476, at *6 (“Even if an intent to be bound is found, the contract is void for

lack of consideration.”).15

                  3.       Defendants Have Not Established As A Matter Of Law
                           That The Parties Intended Ancillary Provisions Of The
                           Agreement To Be The Consideration For Abeona’s Issuance Of Stock.

         There is no merit in Defendants’ assertion that the Complaint should be dismissed

because ancillary provisions in the Agreement—such as the arbitration provision, confidentiality

provision, or a provision relating to the publication of product development results—can supply

the missing consideration. Motion at 9–11. Remarkably, Defendants claim that even though

they have admitted they never had the contractual right they promised to enforce in Abeona’s

favor, these wholly peripheral provisions supply the consideration for Abeona’s issuance of

millions of dollars of stock—and, indeed, do so as a matter of law. Their argument runs afoul of

basic principles of contract law, as well as the standards for a Rule 12(b)(6) motion to dismiss.

         As a matter of law, to constitute consideration for the Agreement, the parties must have

intended these provisions to serve as the consideration for the Agreement. Since at least the 19th

century, the U.S. Supreme Court has so held:

         Thus in Philpot v. Gruninger, 14 Wall. 570, 577, it is stated that ‘nothing is
         consideration that is not regarded as such by both parties.’ To constitute a valid
         agreement there must be a meeting of minds upon every feature and element of
         such agreement, of which the consideration is one. The mere presence of some
         incident to a contract which might, under certain circumstances, be upheld as a
         consideration for a promise, does not necessarily make it the consideration for
         the promise in that contract.


15
  Defendants cite Curtis Properties Corp. v. Greif Cos., 212 A.D.2d 259, 628 N.Y.S.2d 628 (1st Dep’t 1995), but
that case is inapposite, as neither party argued that the legal requirement of consideration was satisfied simply
because the parties had negotiated the brokerage agreement, or because the recitals in the contract made reference to
“good and valuable consideration.” Motion at 9.



                                                         19
         Case 1:18-cv-10889-DLC Document 33 Filed 01/09/19 Page 25 of 30



Wickham, 141 U.S. at 579.16 Further underscoring the paramount importance of the parties’

intent in determining the existence of consideration in a contract, the Wickham court held that the

trial court properly considered extrinsic evidence bearing on such intent: “[S]uch testimony is

admissible to show the circumstances under which the instrument was executed, or that it was in

fact without consideration.” Id. at 577. This remains the law today: “Agreements and

negotiations prior to or contemporaneous with the adoption of a writing are admissible in

evidence to establish . . . lack of consideration[.]” Restatement (Second) of Contracts § 214. In

the circumstances presented by the allegations made here, and Defendants’ dispute of those

allegations, the resolution of those factual disputes regarding the intent of the parties would

likely necessitate the evaluation of extrinsic evidence. That plainly cannot be done on a motion

to dismiss.

        In any event, Defendants point to nothing in, or even extrinsic to, the Agreement that

suggests the parties intended any of these tangential aspects of the Agreement—such as the

arbitration provision, the confidentiality provision, or provisions relating to the publication of

research results—as consideration for Abeona’s promise to issue Defendants millions of dollars’

worth of stock. Not only is the Agreement devoid of any language that could support this

suggestion, Abeona has alleged—and plausibly pled—that the consideration for its promise to

compensate Defendants with stock was intended by both parties to be Defendants’ purported

contractual rights to direct the licensing of the technology. See § IIA above. Defendants’ mere

disagreement with this allegation provides no support for the grant of a motion to dismiss. See

Motion at 8 (arguing that the Complaint is based on “an unsupportable simplification” of the




16
  See also Space Imaging, 38 F. Supp. 2d at 337 n.2 (“[N]othing is consideration that is not regarded as such by
both parties.”) (internal quotation marks omitted).



                                                        20
        Case 1:18-cv-10889-DLC Document 33 Filed 01/09/19 Page 26 of 30



Agreement); id. at 9 (arguing that the Agreement’s purpose was not “as narrow as Plaintiff

suggests”). The issue whether the parties intended Defendants’ mere promise to arbitrate

disputes to constitute the consideration tendered in exchange for Abeona’s issuance to

Defendants of millions of dollars in stock is not one that can be resolved as a matter of law. See,

e.g., Gottex, 1995 WL 412419, *3 (denying plaintiff’s motion for summary judgment to enforce

promissory note as against defendant’s claim of lack of consideration because “it is not clear”

from contract language that plaintiff’s promise not to bring a civil action against defendant “was

made in consideration of [defendant’s] payment”).

       Further, as to the merits of Defendants’ consideration arguments, Impact Media

Enterprises, LLC v. Fanfare Media Works, Inc., No. 05-cv-2152-GET, 2007 WL 9701278 (N.D.

Ga. Mar. 16, 2007), is illustrative. There, the plaintiff, the licensor of a patent, brought claims

against a licensee for, among other things, breach of contract. The parties had entered an

agreement that gave defendant an exclusive license to advertise and sell the plaintiff’s product in

exchange for royalty payments for a term of six years. However, the plaintiff had the right to

license the sale of the product only for four years, not the entire term of the agreement. The

court granted summary judgment dismissing the plaintiff’s breach of contract claim on the

grounds that the license agreement lacked consideration and was therefore void. In so ruling, the

court stated that “[i]t goes without saying that a man cannot sell that which he does not own.”

Id., at *3. Summary judgment was required because “the License Agreement purports to convey

rights to defendant from plaintiff which the plaintiff does not possess,” making the agreement

void for lack of consideration. Id. A review of the license agreement at issue in Impact Media

reveals that it too contained both a mandatory arbitration provision and a confidentiality

provision. See id., Dkt. 1 at 19-27. These ancillary provisions did not supply the missing




                                                 21
          Case 1:18-cv-10889-DLC Document 33 Filed 01/09/19 Page 27 of 30



consideration.

         Defendants cite no authority that supports their argument that subordinate provisions

such as those regarding confidentiality or publications can constitute the consideration for an

agreement to issue millions of dollars’ worth of stock—let alone do so as a matter of law.

Indeed, the cases they do cite in support of their argument are readily distinguishable. In Kopple

v. Stonebrook Fund Management, LLC, 18 A.D.3d 329, 794 N.Y.S.2d 648 (1st Dep’t 2005), a

former employee of a fund management company brought claims against the company for

unpaid compensation and age discrimination.17 The employer sought to compel arbitration based

on a stand-alone arbitration agreement the plaintiff had signed two months before being

discharged. Id., at *3. The Supreme Court rejected the plaintiff’s argument that the stand-alone

arbitration agreement lacked consideration because “his employment did not continue for a

substantial period of time” after signing the agreement. Id. The Appellate Division affirmed,

stating, “[t]he parties’ mutual promises to arbitrate constituted consideration sufficient to support

the arbitration agreement.” Kopple, 794 N.Y.S.2d at 648. No party argued that the mutual

promises in the arbitration agreement could supply the consideration for any other agreement.18

         Bassett v. Electronic Arts, Inc., 93 F. Supp. 3d 95 (E.D.N.Y. 2015), is similarly

inapposite. Bassett was a putative class action filed on behalf of consumers who purchased

video games sold by the defendant. The defendant advertised that certain of its games were



17
  Because the Appellate Division’s opinion in Kopple consists of four sentences and no recitation of facts, a review
of the underlying decision of the Supreme Court is needed to determine the facts of the case. Kopple v. Stonebrook
Fund Mgmt., LLC, 21 Misc.3d 1144(A), 2004 WL 5653914 (N.Y. Sup. Ct. July 12, 2004).
18
  Although this Court in Coleman appeared to rely on Kopple for the assertion Defendants make here, a closer
review of Kopple shows that it does not support the assertion that mere mutual promises to arbitrate in an embedded
arbitration provision are consideration for the larger agreement. Further, Coleman did not rely only on the
arbitration provision, but rather identified other substantial consideration in the contract at issue there, specifically,
the plaintiff’s grant of an exclusive right to license recordings in exchange for the defendant’s obligation to pay
royalties from any potential sales. See Coleman, 2016 WL 3387748, at *3.



                                                           22
        Case 1:18-cv-10889-DLC Document 33 Filed 01/09/19 Page 28 of 30



enabled for online play, but sometime after the plaintiff purchased those games, the defendant

removed their online play capabilities, allegedly in violation of state false advertising statutes

(among other claims). Id. at 97-100. The defendant moved to compel arbitration, relying on an

arbitration provision in the Terms of Service presented to the plaintiff upon his registration for

online gaming services after the plaintiff had already purchased the game. Id. at 100. Unlike in

the instant case, the plaintiff in Bassett did not seek a declaration that the underlying transaction

was void ab initio, as the purchase of video games for money was plainly supported by

consideration. The plaintiff did not argue, and the court did not rule, that the mutual promises to

arbitrate in the Terms of Service constituted consideration for the underlying purchase of the

video games. Bassett therefore does not support Defendants’ argument here.

       Defendants’ view of the law would also lead to absurd results. By way of example, under

Defendants’ argument, if a home buyer signed a purchase and sale agreement (“P&S

Agreement”) to pay $5 million for a luxury home for which the seller lacked title, his obligation

to pay the seller $5 million would nonetheless be enforceable as supported by consideration, so

long as the P&S Agreement contained an arbitration clause. That is obviously not the law, nor

should it be.

       At bottom, none of the cases on which Defendants rely support the grant of their Motion

to Dismiss, as they are all factually distinguishable. Instead, a trier of fact will need to resolve

the issue of whether the parties both intended any of the ancillary contract provisions to which

Defendants point to have constituted the consideration in exchange for which Abeona agreed to

issue millions of dollars in stock to Defendants.

       In sum, Abeona has plausibly pled that consideration was lacking for the Agreement. In

addition, the consideration arguments Defendants have advanced, while meritless, give rise to




                                                  23
        Case 1:18-cv-10889-DLC Document 33 Filed 01/09/19 Page 29 of 30



factual disputes that cannot be resolved under Rule 12(b)(6). Accordingly, their Motion to

Dismiss should be denied.

                                         CONCLUSION

       For the reasons stated above, Abeona respectfully requests that this Court deny

Defendants’ motion to stay or dismiss in favor of arbitration.



Dated: January 9, 2019                               Respectfully submitted,

                                                     /s/ Jordan D. Hershman
                                                     Jordan D. Hershman (NY ID 2207660)
                                                     David I. Miller (NY ID 2959369)
                                                     MORGAN, LEWIS & BOCKIUS, LLP
                                                     101 Park Avenue
                                                     New York, NY 10178-0060
                                                     Tel.: 212-309-6000
                                                     Fax: 212-309-6001
                                                     jordan.hershman@morganlewis.com
                                                     david.miller@morganlewis.com

                                                     Michael D. Blanchard (SDNY MB 0727)
                                                     A. Lauren Carpenter (pro hac vice pending)
                                                     Christopher M. Wasil (SDNY CW 1017)
                                                     MORGAN, LEWIS & BOCKIUS, LLP
                                                     One Federal Street
                                                     Boston, MA 02110
                                                     Tel.: 617-951-8061
                                                     Fax: 617-951-7701
                                                     michael.blanchard@morganlewis.com
                                                     lauren.carpenter@morganlewis.com
                                                     christopher.wasil@morganlewis.com

                                                     Attorneys for Plaintiff




                                                24
        Case 1:18-cv-10889-DLC Document 33 Filed 01/09/19 Page 30 of 30



                                CERTIFICATE OF SERVICE

       I hereby certify that on January 9, 2019, I caused the foregoing document to be

electronically filed with the Clerk of Court using the CM/ECF system.



       Dated: January 9, 2019                      /s/ Jordan D. Hershman
                                                   Jordan D. Hershman




                                              25
